Citation Nr: 0923160	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  A hearing was held with the 
undersigned Veterans Law Judge in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred a right shoulder 
disability during active service.  His service treatment 
records show that he injured his right shoulder during active 
duty in September 1969.  See Service Treatment Record, U.S. 
Army Dispensary, Fort Richardson, Alaska, September 25, 1969.  
He testified at his March 2009 Board hearing that he has 
experienced right shoulder pain since active service.  
Private treatment records show that in July 1992 the Veteran 
underwent a right distal clavicle resection due to 
degenerative joint disease of the acromioclavicular joint.  
Recent VA clinical records show continued treatment for right 
shoulder pain and limited motion.  

In April 2005, the Veteran underwent a C & P examination for 
his right shoulder disability.  Unfortunately, the examiner 
was ultimately "unable to rule in or rule out the Veteran's 
claim."  He noted that treatment records from the Veteran's 
private physician, who also presumably performed the July 
1992 clavicle resection, were not available for review; he 
explained that such records would have been helpful in making 
a determination as to etiology/nexus.  



In this regard, the Board notes that the record contains a 
single operative report from the Mobile Infirmary Medical 
Center in Mobile, Alabama, dated July 21, 1992; however, it 
does not appear that efforts to obtain related 
clinical/office records, pre-dating the shoulder surgery, 
have been made.  Indeed, the Veteran testified that he 
received treatment for his shoulder at the Mobile Infirmary 
Medical Center prior to his 1992 surgery.  Efforts to obtain 
these private treatment records should be made as outlined in 
the remand directives below. 

Additionally, in light of the documented in-service injury to 
the right shoulder, post-service findings of 
acromioclavicular DJD, the Veteran's assertions as to a 
relationship between the two, and the absence of an adequate 
medical opinion on the questions of nexus and etiology, the 
Board finds that further examination and medical opinion is 
needed to resolve the claim for service connection. See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Veteran testified in March 2009 that he was in 
receipt of Social Security disability.  However, the clinical 
evidence on which the award is based is not of record.  The 
Court has held that VA must obtain Social Security 
Administration (SSA) decisions and records which may have 
bearing on the Veteran's claim. Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Therefore, these 
records should also be requested and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain signed 
releases for outstanding private treatment 
records that have not been associated with 
the claims file already, and in 
particular, any clinical/office records 
associated with, or dated prior to his 
July 1992 right clavicle surgery at the 
Mobile Infirmary Medical Center in Mobile, 
Alabama.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative Law 
Judge must also be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented 
for inclusion in the folder.  If there are 
no records, it must be so stated, in 
writing, for inclusion in the folder. 

3.  Schedule the Veteran for VA 
examination to determine the nature and 
etiology of his claimed right shoulder 
disability.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing should be conducted.  
Specifically, based on a review of the 
claims file and the results of the 
Veteran's examination, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that any right shoulder disability had its 
onset in active service.

4.  Thereafter, readjudicate the claim of 
service connection for a right shoulder 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




